Citation Nr: 0917993	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  00-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1969 to May 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO). These issues were last before the Board in 
February 2008, when they were remanded to the Appeals 
Management Center (RO/AMC), for additional development. 

The Board presently finds that RO/AMC actions have not fully 
complied with the remand instructions and that relevant 
private medical records remain outstanding. Stegall v. West, 
11 Vet. App. 268 (1998) (The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The appeal is REMANDED to the RO/AMC.  VA will notify the 
Veteran if further action is required.


REMAND

In its February 2008 remand, the Board directed that the 
Veteran was to be afforded a psychiatric examination, 
accompanied by review of the claims folder, to determine the 
nature and etiology of his current acquired psychiatric 
disorder, other than PTSD, if any. The examiner was directed 
to address whether the veteran's current acquired psychiatric 
disorder, other than PTSD, was linked to an in-service event, 
and whether the veteran's acquired psychiatric disorder, 
other than PTSD was secondary to or aggravated by, his 
service-connected back disorder. 


The claims folder was to be returned to the VA examiner who 
examined the veteran in January 2003, with instructions to 
provide an addendum that indicates whether or not the 
veteran's stressor of intercepting information as a 
communications personnel and fear of bomb threats, as 
verified by CURR, fit the definition of trauma as related to 
PTSD. The RO/AMC was thereafter to readjudicate the claims of 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD. As to the latter, the claim was to 
be adjudicated on a direct basis, and also secondary to the 
Veteran's service-connected back disorder, pursuant to 38 
C.F.R. § 3.310(a)(b).

The Veteran underwent a VA psychiatric examination in August 
2008. However, as to the Board's directive that the examiner 
express an opinion as to the nature and etiology of any 
psychiatric disorder other than PTSD, the examiner noted that 
it was "plausible" that the Veteran currently has a mood 
disorder that was the same with the mood disorder and/or 
depression that he had during military service.  

The examiner did not express an opinion as to whether the 
Veteran had a psychiatric disorder other than PTSD (1) that 
was linked to an in-service event; or (2) whether any 
psychiatric disorder, was secondary to his service connected 
back disability. With his observation of the plausibility of 
a continuous mood disorder, the examiner's observation now 
raises the theory of direct service connection through a 
continuity of symptoms of the disorder. See 38 C.F.R. § 
3.303(b).   

The August 2008 examiner also observed that the Veteran did 
not have PTSD, and that he did not "fit the stressor 
criteria" for PTSD, as "merely reading about shooting or 
killing does not fit the criteria for this individual being 
eyewitness or experiencing dangerous situations or situations 
dangerous to others." The examiner also noted that the 
Veteran then denied having symptoms of PTSD or any impairment 
as a result of the disorder. 

However, the examiner's observations are not responsive to 
the inquiry that must be conducted under the law. First, 
government records depositories have confirmed that although 
the Veteran was not stationed at Udorn Air Base in Thailand 
during an attack by enemy forces, the installation was 
"located in an area of high insurgent threat from the 
Communist Party of Thailand (CT) and the North Vietnamese 
Army," and that there had been previous incidents of high 
enemy activity."  See Chapter VI, Special Activities 
pertaining to "Base Security," contained in the report of 
the Center for Unit Records Research, received in December 
2001, with forwarding letter confirming that history of Udorn 
Air Base "continuously documents the Communist threat."  

Under the law, once verification of the stressor event has 
been submitted, the veteran's personal exposure to the event 
may be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event - that the January 2003 examiner diagnosed 
PTSD and alluded to the history of the Veteran's air base 
raises the question of whether the Veteran's presence at the 
site, although not under attack, constitutes a stressor.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Additionally, that the examiner did not find the Veteran to 
currently have PTSD does not address the relevant inquiry of 
the presence of a disorder any time during the pendency of a 
claim, because the presence of a chronic disability at any 
time during the claim process may justify a grant of service 
connection where the record otherwise supports it, even where 
the most recent diagnosis is negative. McClain v. Nicholson, 
21 Vet. App. 319 (2007). 

In this regard, the January 2003 VA examiner diagnosed PTSD 
and provided an extensive review of the various diagnoses of 
record. However, it was unclear whether PTSD was the result 
of any in-service event, or of the Veteran witnessing the 
suicide of his son. 

Finally, in an October 2008 statement, the Veteran reported 
he sought medical treatment by Dr. M.R.M in August 2008. Dr. 
M.R.M. reportedly diagnosed the Veteran with major depression 
and PTSD, among other diagnoses. The RO/AMC must attempt to 
locate these outstanding medical records and associate them 
with the claims file. 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran to 
locate outstanding August 2008 private 
medical records by Dr. M.R.M. The Veteran 
should be provided with the necessary 
authorizations for the release of these 
treatment records. All actions taken by the 
RO/AMC to obtain these private medical 
records will be recorded and incorporated 
into the claims file. 

2. After the passage of a reasonable 
amount of time or on receipt of Dr. 
M.R.M.'s records, the RO/AMC will conduct 
the following development:

a.  Contact the examiner who examined 
the Veteran in January 2003, and direct 
that he provide an addendum as to:

(1)  Whether, based on his review 
of the claims folder including the 
August 2008 VA examination and any 
information obtained since January 
2003, the Veteran's stationing in  
areas subject to airstrikes or 
bomb threats constitute a PTSD 
stressor. 

(2)  If so, whether, based on his 
review of the claims folder 
including the August 2008 VA 
examination and any information 
obtained since January 2003, the 
Veteran has or has had PTSD at any 
time during the pendency of the 
claim that is the result of such a 
stressor; or whether PTSD 
diagnosed by him in January 2003 
was the result of having witnessed 
his son's suicide. 

(3)  Apart from the question of 
PTSD,  and based on his review of 
the claims folder including the 
August 2008 VA examination and any 
information obtained since January 
2003, the Veteran has or has had a 
mood disorder or any other mental 
disorder that is the result of any 
incident of service, or his 
service-connected low back 
disorder.

b. If the examiner who conducted the 
January 2003 VA examination is no 
longer employed by VA, or is otherwise 
unavailable, the RO/AMC will return the 
claims folder to the examiner who 
conducted the August 2008 VA mental 
disorders examination and direct that 
he provide an addendum; or if that 
examiner is no longer employed by VA or 
is otherwise unavailable, have the 
claims folder and a copy of this remand 
examined by another qualified 
psychiatric examiner, to respond to the 
following:  

 (1)  Whether, based on his review 
of the claims folder including the 
January 2003 VA examination and 
any information obtained since 
January 2003, the Veteran's 
stationing in  areas subject to 
airstrikes or bomb threats 
constitute a PTSD stressor. 

(2)  If so, whether, based on his 
review of the claims folder 
including the January  2003 VA 
examination and any information 
obtained since January 2003, the 
Veteran has or has had PTSD at any 
time during the pendency of the 
claim that is the result of such a 
stressor; or whether PTSD 
diagnosed by him in January 2003 
was the result of having witnessed 
his son's suicide. 

(3)  Apart from the question of 
PTSD,  and based on his review of 
the claims folder including the 
August 2008 VA examination and any 
information obtained since January 
2003, the Veteran has or has had a 
mood disorder or any other mental 
disorder that is the result of any 
incident of service, or his 
service-connected low back 
disorder.

 Any further appropriate VA 
examinations or clinical testing 
must be conducted. The examiners 
must state the medical basis or 
bases for his or her opinion. 
However, if the examiner cannot 
respond to the inquiry without 
resort to speculation, he or she 
should so state, and further state 
what specific information is lacking 
as to providing a non-speculative 
opinion. 

3. Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
requested development has been completed 
to the extent possible. In particular, the 
RO/AMC should review the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO/AMC should implement 
corrective procedures. Stegall, supra. 

4. After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and 
readjudicate the claims, including with 
due consideration of the provisions of 38 
C.F.R. §3.303(b). If any benefits sought 
remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

